DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose “a first layer spaced apart from a central axis of the magnetic resonance coil in a radial direction, the first layer being a first laminar structure having a surface normal perpendicular to the central axis, the first layer having a plurality of first electrodes; and a second layer offset from the first layer in the radial direction, the second layer being a second laminar structure having a surface normal perpendicular to the central axis, such that the second layer is disposed adjacent and parallel to the first layer, the second layer having a plurality of second electrodes” in combination with all other limitation of the claim renders the claim allowable over the prior art.  Claims 21 and 23 are allowable for disclosing similar allowable subject matter.  All subsequent claims are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Soutome et al. (US 9638771) teaches an RF coil unit in which four partial cylindrical coils are placed with a gap therebetween in the circumferential direction inside a cylindrical RF shield, in such a manner that two pairs of the partial cylindrical coils are opposed to each other.  .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESA ALLGOOD/Primary Examiner, Art Unit 2868